Title: Thomas Jefferson to Caspar Wistar, 19 September 1813
From: Jefferson, Thomas
To: Wistar, Caspar


          Dear Sir Monticello Sep. 19. 13
          The inclosed letter from mr Brackenridge on the subject of the mounds & remains of fortifications in the Western country, came to me without any indication whether meant, or not, for communication to the Philosophical society. considering it’s subject and the information it contains as meriting the attention of the society, I take the liberty of requesting your communication of it to them; and tender you the assurance of my great esteem & respect.
          Th:
            Jefferson
        